                                                                    JS-6



                      UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA
                           WESTERN DIVISION



WYLMINA E. HETTINGA,                   No. CV 20-06092-PA (DFM)

         Plaintiff,                    JUDGMENT

            v.

GAVIN NEWSOM et al.,

         Defendants.



     Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge,
     IT IS ADJUDGED that this action is dismissed with prejudice.


Date: July 15, 2021                     ___________________________
                                        PERCY ANDERSON
                                        United States District Judge
